Citation Nr: 1040672	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-24 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a left foot bone loss.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 20, 1979, to October 
17, 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2005 and August 2006 rating decisions by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's asthma and left eye claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show that the Veteran has a left 
foot bone loss.


CONCLUSION OF LAW


The criteria for service connection for a left foot bone loss 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the Veteran received pre-adjudication VCAA 
notification in June 2004 and August 2005.  Additional VCAA 
notification letters were provided to the Veteran in March 2006 
and May 2006.  The Veteran was informed by letters dated in March 
2006 and July 2007 that an appropriate disability rating and 
effective date would be assigned if her claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained all relevant, 
identified, and available evidence.  VA has not obtained a 
medical examination; however, VA's need not provide a medical 
examination or obtain a medical opinion unless the evidence 
indicates that the disability may be related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been given ample opportunity to present evidence 
and argument in support of her claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).



Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 
495-97 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997).  To be present 
as a current disability, there must be evidence of the condition 
at some time during the appeals period.  Gilpin v. West, 155 F. 
3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a left foot bone loss must be denied.  In reaching 
this conclusion, the Board notes that there is no medical 
evidence that the Veteran experienced bone loss in the left foot 
during service.  The service treatment records are silent in this 
respect.  Additionally, the post-service medical evidence 
includes a total body bone scan executed in September 1988, which 
was normal.  The Veteran has not alluded to any existing medical 
evidence that may demonstrate bone loss in the left foot 
attributable to service.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability of the left foot for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claim for service connection for left foot bone loss must be 
denied, because the first essential criterion for a grant of 
service connection, evidence of a current disability upon which 
to predicate a grant of service connection, has not been met.


ORDER

Service connection for left foot bone loss is denied.

REMAND

With regards to the matter as to whether new and material 
evidence has been submitted to reopen a claim of entitlement to 
service connection for asthma, there is also development action 
necessary to apprise the Veteran of the evidence required to 
substantiate her petition to reopen her claim of service 
connection.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established additional criteria as to the content of the 
notice to be provided in connection with a petition to reopen, 
requiring that VA provide a claim-specific and comprehensive 
definition of "new and material" evidence.  In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what evidence 
would be needed to substantiate the element(s) found insufficient 
in the previous denial.  The Court further held that failure to 
describe what would constitute "material" evidence, in 
particular, in almost all circumstances will have a prejudicial 
effect upon the adjudication of the claim, and thus, the absence 
of such information would not be harmless error.

In a March 1993 rating decision, the RO denied the Veteran's 
original claim for service connection for asthma.  The Veteran 
did not appeal from this decision, and it became final on the 
merits.  The VCAA notice correspondence issued to the Veteran 
does not provide a claim-specific definition of "material" 
evidence to reopen the matter.  Thus, the RO must issue a letter 
that comports with Kent.

As to the Veteran's left eye claim, the Veteran's service 
treatment records show that at the time of her entrance into 
service, defective vision was noted.  The Veteran reports that 
she sustained eye trauma in service and has a residual 
disability.  The Board finds that an opinion should be obtained 
as to the nature and etiology of the Veteran's left eye 
disability is related to or had its onset in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran another 
VCAA letter providing a detailed and case-
specific definition of the requirement of 
"new and material evidence" as it pertains 
to the petition to reopen a claim for 
service connection for asthma, as required 
by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  The Veteran should be scheduled for a 
VA eye examination to determine the 
nature, extent, onset and etiology of any 
eye disability found to be present.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The claims files should be made available 
to and reviewed by the examiner.  The 
examiner should state the likelihood that 
any eye disability found to be present 
existed prior to service.  If the examiner 
concludes that an eye disability found to 
be present existed prior to service, the 
examiner should indicate that likelihood 
that the disability worsened during 
service.  If the examiner diagnoses the 
Veteran as having an eye disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided.

3.  Then, the RO must readjudicate the 
appeal.  If any benefits sought on appeal 
remain denied, provide the Veteran with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


